Name: 2009/539/EC: Commission Decision of 10 July 2009 amending Decision 2000/96/EC on communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (notified under document number C(2009) 5457) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  information and information processing
 Date Published: 2009-07-11

 11.7.2009 EN Official Journal of the European Union L 180/22 COMMISSION DECISION of 10 July 2009 amending Decision 2000/96/EC on communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (notified under document number C(2009) 5457) (Text with EEA relevance) (2009/539/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision No 2119/98/EC of the European Parliament and of the Council of 24 September 1998 setting up a network for the epidemiological surveillance and control of communicable diseases in the Community (1), and in particular Article 3(a) thereof, Whereas: (1) Commission Decision 2000/96/EC of 22 December 1999 on the communicable diseases to be progressively covered by the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (2), lists communicable diseases to be covered by epidemiological surveillance in the Community network, including Diseases preventable by vaccination. This category encompasses diseases for which vaccines are already available, and others for which the scientific and technical knowledge is available for the elaboration and production of a vaccine within a relatively short period. (2) A new pathogenic influenza virus, of which human-to-human transmission has been recorded, has recently emerged in North America, and has already spread to several Member States. As this new epidemic situation poses a serious risk of evolution towards a pandemic influenza, the World Health Organization has identified the disease caused by that virus as a public health emergency of international concern in accordance with the International Health Regulations (2005). (3) This new disease should be classified in the category of Diseases preventable by vaccination as, even if no vaccine is available for the time being for its prevention, the scientific and technical knowledge is available for the elaboration and production of a vaccine as soon as its strain will be definitively identified. (4) This virus is covered under Influenza already mentioned in point 2.1 of Annex I to Decision 2000/96/EC. However, in view of the pandemic potential posed by this virus and of the need for an immediate and efficient coordination between the Community and the Member States in that respect, this virus should be mentioned specifically as one of the possible types of influenza virus. This specific mention in turn allows the adoption of a specific case definition under Commission Decision 2002/253/EC of 19 March 2002 laying down case definitions for reporting communicable diseases to the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (3), and therefore a better targeted communication of information within the Community network pursuant to Article 4 of Decision 2119/98/EC. (5) Commission Decision 2009/363/EC of 30 April 2009 amending Decision 2002/253/EC laying down case definitions for reporting communicable diseases to the Community network under Decision No 2119/98/EC of the European Parliament and of the Council (4) already introduced a specific case definition for Influenza A(H1N1) into the Annex to Decision 2002/253/EC. It is therefore necessary to give a retroactive effect to this Decision in order to ensure that it is applicable as from the same date as Decision 2009/363/EC. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee set up by Article 7 of Decision No 2119/98/EC, HAS ADOPTED THIS DECISION: Article 1 In point 2.1. of Annex I to Decision 2000/96/EC, the term Influenza is replaced with Influenza including Influenza A(H1N1). Article 2 This Decision shall apply as from 30 April 2009. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 July 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 3.10.1998, p. 1 (2) OJ L 28; 3.2.2000, p. 50 (3) OJ L 86, 3.4.2002, p. 44 (4) OJ L 110, 1.5.2009, p. 58